News Release FOR IMMEDIATE RELEASE CONTACT November 12, 2008 Craig Renner 301-843-8600 ACPT REPORTS RESULTS FOR QUARTER ENDED SEPTEMBER 30, 2008 ST. CHARLES, MD.—American Community Properties Trust (ACPT) (AMEX:APO) today reported a net loss of $2,001,000, or $0.38 per share, on revenue of $58,280,000 for the nine months ended September 30, 2008. This compares to a net loss of $1,259,000, or $0.24 per share, on revenue of $61,457,000 for the nine months ended September 30, For the quarter ended September 30, 2008, the Company reported a net loss of $630,000, or $0.12 per share, on revenues of $17,222,000. This compares to a net loss of $1,098,000, or $0.21 per share, on revenues of $19,043,000 for the same period in 2007. “The ongoing problems in the real estate market continue to impact the Company’s overall performance,” said Steve Griessel, Chief Executive Officer. “While I am pleased with the performance of the Company’s rental apartment business and operating income has increased, the increase was not sufficient to offset the decrease in community development land sales in St. Charles, and homebuilding sales in Puerto Rico.” Matthew M. Martin, Chief Financial Officer, noted that rental property revenues increased $1,424,000, or 3%, for the nine months ended September 30, 2008, compared to the same period of 2007. Mr. Martin attributed the increase to a full nine months of operation of Sheffield Greens apartments in 2008, which was partially completed and occupied during the same period of 2007; and overall rent increases at properties in the United States and Puerto Rico. Mr. Martin also noted that expenses related to rental property operations decreased $413,000 in the third quarter of 2008, compared to the same period of 2007, and decreased $610,000 for the nine-month period compared to 2007. “The state of the real estate market will present significant, difficult challenges for our community development and homebuilding operations for some time,” said Mr. Griessel. “Nevertheless, we remain focused on maximizing the cash flow of these aspects of the Company’s operations, while positioning our land assets in the United States and Puerto Rico to be contributors when the markets improve.” Mr. Martin reported that community development land sales for the nine months ended September 30, 2008 totaled $6,457,000, compared to $8,032,000 for the same period of 2007, a decrease of $1,575,000. For the quarter ended September 30, 2008, community development land sales totaled $460,000, compared to $2,063,000 in the same three months of Mr. Martin attributed the decrease in community development land sales between periods to a reduction of sales of commercial parcels in St. Charles. “Sales of commercial parcels are cyclical, and have significant impact on the Company’s overall performance,” noted Mr.
